Citation Nr: 0834775	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a spine injury.  

2.  Entitlement to service connection for residuals of a 
spine injury, to include degenerative disc disease.  

3.  Entitlement to service connection for nerve damage to 
both legs.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.

5.  Entitlement to service connection for a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing has been associated with the claims file.  The 
appellant waived initial agency of original jurisdiction 
(AOJ) consideration of additional evidence submitted at the 
hearing.  

The issues of entitlement to service connection for a 
disorder of the spine, a disorder of the legs, a bilateral 
hearing loss disability, and a disorder manifested by 
pilonidal cysts are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for contusions of thoracic spine and a 
dislocated spine was denied in a December 1969 rating 
decision.  The appellant did not appeal the decision.

2.  Evidence submitted since the December 1969 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and is probative.


CONCLUSION OF LAW

The December 1969 rating decision, which denied entitlement 
to service connection for a back injury, to include 
contusions of the thoracic spine and a dislocated spine, is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no substantive appeal is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed except as may be provided by regulations 
not inconsistent with this title.  38 U.S.C.A. § 7105.  See 
38 C.F.R. §§ 20.200, 20.202, 20.1103.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless as the application to reopen the claim of 
entitlement to service connection for a spine disorder is 
herein granted.  

The issue of entitlement to service connection for a back 
injury in association with a fall from a ladder was 
previously addressed and denied by the AOJ in December 1969.  
At the time of the prior decision in December 1969, the 
record included the service records, post-service medical 
records, and the appellant's statements.  The evidence was 
reviewed and service connection for back injury, to include a 
contusion of the thoracic spine and a dislocated spine was 
denied based on a determination that there was no evidence of 
a back disability related to service.  The appellant did not 
appeal and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for a back 
disorder in association with the in-service fall from the 
ladder.  The Board notes that to the extent that the April 
2006 rating decision notes that the denial of service 
connection in December 1969 only pertained to the mid back, 
while a contusion of the thoracic spine was noted, a specific 
location was not identified in regard to the noted dislocated 
spine. Regardless, the evidence submitted since the prior 
final denial in December 1969 is new and material.  

The evidence added to the record includes a March 1972 
private report noting x-ray examination in 1968 showed a 
lumbar spine defect, and a November 2006 VA opinion showing 
degenerative joint disease of the lumbar spine.  The Board 
finds the evidence submitted since the prior final denial in 
December 1969 is new and material.  As reflected in the 
December 1969 rating decision, at the time of the prior 
denial, no underlying spine disorder had been identified.  In 
this case, the evidence added to the record relates to an 
unestablished fact necessary to substantiate the claim.  
Thus, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for a disorder of the spine is granted.


REMAND

Essentially, and as reflected in his January 2008 statement 
in support of the claims, the appellant asserts that he has a 
back disability and a disorder of the legs as a result of a 
fall from a ladder during service.  In addition, he contends 
that service connection is warranted for a bilateral hearing 
loss disability and complications from removal of a pilonidal 
cyst during service.  See Transcript at 13 (2008).  

At the hearing, the appellant testified that he injured his 
back on May 28, 1968, when he fell from a ladder while 
painting the mess hall.  Transcript at 6-7 (2008).  He added 
that he went to the clinic after the fall and was sent home 
to rest for the remainder of the day.  Id. at 7.  He stated 
that on reevaluation later that day, he was diagnosed with a 
thoracic spine disorder and that x-ray examination showed 
spondylosis at L5.  Id. at 8-11.  In addition, he related 
that he had a subsequent post service work-related injury in 
1982.  Id. at 5 & 11.  

The Board notes that the February 1965 service entrance 
examination report shows that the spine and musculoskeletal 
system were normal.  The service medical records document 
that the appellant slipped and fell from a ladder while 
painting the mess hall in May 1968.  Treatment records from 
University Hospital in Augusta, Georgia, note a back injury 
in association with the fall from the ladder and reflect 
complaints of numbness of the left leg and foot.  The 
examiner noted that the appellant could move his toes and 
feet and that reflexes were equal and adequate, and he was 
transferred to Ft. Gordon for observation.  

Inpatient records note no history of unconsciousness, and 
reflect complaints of pain in the back with stretching.  
Tenderness of the lower thoracic spine with spasm was noted, 
and a small raised area on the left side of the spine was 
noted to have no discoloration.  Neurological examination was 
noted to be completely negative.  The impression of x-ray 
examination of the posterior anterior and lateral chest was 
"negative."  The following day, marked improvement was 
noted, and ambulation was noted to be with only minimal spasm 
in the thoracic spine area, and it was recommended that he be 
discharged to quarters for two days.  The records show a 
diagnosis of contusion of the thoracic spine area, and the 
May 29, 1968 DA Forms 8-275-2 note, "SPECIALIZED TREATMENT: 
ORTHOPEDIC SURGERY," and that the contusion of the thoracic 
spine was sustained in the line of duty.  The November 1968 
separation examination report shows that the spine and 
musculoskeletal system were normal.  

In a September 1969 DD Form 877, the RO requested 
"CLINICAL" records and "ALL AVAILABLE RECORDS (Except X-
rays unless specifically requested)" in regard to a 
"Dislocated spine."  The record indicates that x-ray 
reports were not specifically requested.  

In addition, the Board notes that a private record, dated in 
March 1972, notes the following:  

He had x-rays made [] today in the ER at 
UH these were brought to the office and 
they show a definite spondylosis at L5.  
On reviewing his x-rays he also has some 
in the chart of the lumbar spine that 
were made in 1968 and the defect is seen 
there.  I am assuming this is the x-ray 
that was made following his automobile 
accident since he had never had back 
pain before and had no reason to have 
his back x-rayed.  

The Board notes that neither a 1968 x-ray examination report 
showing a definite spondylosis at L5, nor records in 
association with a motor vehicle accident, has been 
associated with the claims file.  

In addition, the Board notes that a private June 1972 x-ray 
examination of the lumbosacral spine was noted to show some 
bone between S1 & L5, and a July 1972 x-ray examination of 
the lumbar spine showed a laminectomy at L5.  A June 1972 
private treatment record reflects complaint of occasional 
pain on the lateral aspect of the left thigh noted to be 
relieved by walking.  

Private records, dated in March 1983, reflect complaints of 
back pain and discomfort noted to radiate into both legs, as 
well as burning in pain the buttock area and leg cramps in 
both thighs.  Treatment was noted to include injections of 
anesthetic and deep massage treatment.  The diagnosis was 
inflammatory nodule, subcutaneous position in the lumbar 
spine area.  

A May 1985 private record of treatment notes that he was in 
contact with the Social Security Administration (SSA).  The 
examiner noted that he needed a list of his medicines for SSA 
purposes.  Records from SSA have not been associated with the 
claims file.  

A copy of an Agreement and Release (not signed by State 
Commissioner), dated in January 1986, has been associated 
with the claims file.  The document notes that the appellant 
injured his back on the job in July 1982.  

VA treatment records, dated in March 1988 note the appellant 
had sprained his right ankle four weeks earlier.  The 
assessment was sprained right ankle with hematoma in the 
saphenous vein.  

A private record, dated in September 2004, shows a diagnosis 
of degenerative changes of the left knee with possible 
meniscal tear.  A February 2005 private report of magnetic 
resonance imaging (MRI) reflects complaints of low back pain 
and lower extremity pain, particularly in the right 
buttock/hip.  The impressions included mild to moderate 
degenerative disc disease changes at L4-5 and a mild degree 
of left ventral epidural fibrosis at this level, as well as 
ventrally, at L5-S1.  

In addition, on VA examination in November 2006, it was noted 
that he had received worker's compensation for a low back 
injury in the 1970s after a slip and fall accident while 
working as a bread salesman.  (At the hearing, he clarified 
that the fall occurred in 1982, not in the 1970s.  Transcript 
at 5 & 7 (2008)).  The November 2006 VA examiner provided the 
following opinion:  

It is less likely than not that the 
patient's lumbar spine disability began 
during or was aggravated by military 
service.  The rationale is that the 
veteran apparently recuperated fairly 
quickly from his in-service injury and 
was quickly back to full duty.  By the 
time of discharge from the military he 
had no lumbar spine complaints.  
Regarding the statement by a physician 
on 03/22/72 that "he had x-rays made 
today in the ER at UH and these were 
brought to the office and they show a 
definite spondylosis at L5.  On 
reviewing his x-rays he also has some in 
the chart of the lumbar spine that were 
made in 1968 and the defect is seen 
there."  This statement is somewhat 
ambiguous in that it is unclear whether 
spondylosis or spondylolysis is referred 
to.  If it is spondylosis then that 
would be an indication of a problem 
predating his fall from the ladder, 
assuming that the x-rays from 1968 were 
connected with that event.  The 
spondylosis (arthritic change) would not 
develop acutely.  On the other hand, if 
spondylolysis is being referred to, 
there is no way to determine at this 
point whether what was being seen was a 
congenital spondylotic defect or 
secondary to injury.  The veteran's time 
course after his injury from falling off 
the ladder and being asymptomatic at the 
discharge would not favor an acute pars 
interarticularis fracture at the time of 
the ladder injury.  The veteran had a 
number of post military falling injuries 
from which he did not quickly regain his 
ability to return to work and they are 
more likely responsible for his low back 
condition.  

The diagnoses entered were surgically fused spine and 
degenerative joint disease of the lumbar spine.  The Board 
notes that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 38 C.F.R. §§ 3.307, 3.309.

In light of the November 2006 VA examiner's opinion, and 
particularly in regard to the suggestion that the 
appellant's arthritis of the spine could have predated the 
fall from the ladder in 1968, coupled with the fact that the 
spine and musculoskeletal system were shown to be normal on 
the February 1969 service entrance examination, the Board 
finds that further development is necessary in order to 
determine whether it is at least as likely as not that any 
back disorder is related to service, to include whether 
arthritis was shown during service or within the initial 
post-service year.  

In regard to the issue of entitlement to service connection 
for a pilonidal cyst, the Board notes that the February 1965 
service entrance examination report notes a pilonidal cyst 
was asymptomatic.  In May 1968, a pilonidal cyst was noted.  
The November 1968 separation examination report shows that 
the anus and rectum were normal.  

In a March 1969 VA Form 10-7131, the AOJ noted the 
appellant's allegation that he was treated at a U.S. Army 
Hospital in 1966 for a cyst removal at the base of the spine.  
At the hearing, the appellant testified that a pilonidal cyst 
was operated on during service and that he has current 
residuals of the cyst, with symptoms to include inflammation 
and bleeding.  Transcript at 13 (2008).  

The Board notes that, generally, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  Essentially, to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  

In addition, aggravation may not be conceded unless the pre-
existing condition increased in severity during service.  
Stated differently, a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(b) (2007).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

In light of the above, the Board finds that there is 
insufficient evidence upon which to base a determination as 
to whether any disability manifested by a pilonidal cyst is 
related to service.  Thus, further development is warranted 
in regard to this issue.  

In regard to a bilateral hearing loss disability, the Board 
notes that at the hearing, the appellant testified that it 
was determined by the Greenville, South Carolina, Vet Center 
that he had hearing loss.  While records from that facility 
reflect complaints of diminished hearing on the left in 
February 2000, records in association with audiological 
evaluation from that facility have not been associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.

2.  The AOJ should contact the veteran and 
attempt to obtain all relevant records of 
treatment in association with back 
injuries, to include a motor vehicle 
accident referenced in the March 1972 
private record, as well as worker's 
compensation records, to include any 
decisions and the medical records upon 
which those decisions were based.  All 
records obtained should be associated with 
the claims file.  

3.  The AOJ should attempt to obtain a 
1968 x-ray and x-ray examination report of 
the lumbar spine showing a definite 
spondylosis at L5, and make another 
attempt to obtain records in association 
with having a cyst removed during service 
in 1966.  

4.  The AOJ should obtain all unobtained 
relevant VA treatment records, to include 
those associated with any audiological 
evaluation at the Greenville Vet Center.  
All records obtained should be associated 
with the claims file.  

5.  After completion of the above to the 
extent possible, the AOJ should schedule 
the appellant for a VA examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner respond 
to the following:  Is it "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified chronic lumbar spine 
disorder, to include arthritis, or chronic 
nerve damage to the legs was shown during 
service or within the initial post-service 
year, or is otherwise related to service, 
to include the relevant in-service 
complaints at the time of the fall from 
the ladder.  A complete rationale should 
accompany all opinions provided.  

6.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any identified 
pilonidal cyst.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion as to 
whether any identified disorder manifested 
by a pilonidal cyst is related to service 
(incurred or aggravated).  The AOJ should 
request that the examiner specifically 
state whether there is clear and 
unmistakable evidence that the 
asymptomatic pilonidal cyst noted on the 
service entrance examination report was 
not aggravated during service. A complete 
rationale should accompany all opinions 
provided.  

7.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


